181 F.2d 503
Raul ALVES, Libelant-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 223.
Docket 21636.
United States Court of Appeals Second Circuit.
Argued May 4, 1950.
Decided May 4, 1950.

Appeal from an order of the United States District Court for the Southern District of New York.
William A. Blank, Brooklyn, N. Y., William Samuels, Brooklyn, N. Y., of counsel, for libelant-appellant.
Irving H. Saypol, United States Attorney, New York City, Haight, Deming, Gardner, Poor & Havens, New York City, of counsel; J. Ward O'Neill, John J. Foley, New York City, advocates, for respondent-appellee.
Before L. HAND, Chief Judge, and CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court.